THE TAX-EXEMPT BOND FUND OF AMERICA, INC. AMERICAN HIGH-INCOME MUNICIPAL BOND FUND, INC. LIMITED TERM TAX-EXEMPT BOND FUND OF AMERICA THE AMERICAN FUNDS TAX-EXEMPT SERIES II (THE TAX-EXEMPT FUND OF CALIFORNIA) AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND Part B Statement of Additional Information November 1, 2009 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus of The Tax-Exempt Bond Fund of America, Inc. ("TEBF"), American High-Income Municipal Bond Fund, Inc. ("AHIM"), Limited Term Tax-Exempt Bond Fund of America ("LTEX"), The American Funds Tax-Exempt Series II - The Tax-Exempt Fund of California ("TEFCA") and American Funds Short-Term Tax-Exempt Bond Fund ("STEX") dated November 1, 2009. The prospectus may be obtained from your financial adviser or by writing to the funds at the following address: The Tax-Exempt Bond Fund of America, Inc. American High-Income Municipal Bond Fund, Inc. Limited Term Tax-Exempt Bond Fund of America The American Funds Tax-Exempt Series II (The Tax-Exempt Fund of California) American Funds Short-Term Tax-Exempt Bond Fund Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 TEBF AHIM LTEX TEFCA STEX CLASS A AFTEX AMHIX LTEBX TAFTX ASTEX CLASS B TEBFX ABHMX LTXBX TECBX N/A CLASS C TEBCX AHICX LTXCX TECCX N/A CLASS F-1 AFTFX ABHFX LTXFX TECFX FSTTX CLASS F-2 TEAFX AHMFX LTEFX TEFEX ASTFX TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 5
